Citation Nr: 0211252	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  98-18 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
disease.

2.  Entitlement to an initial evaluation in excess of 20 
percent for bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1970 to January 
1972 (including Vietnam service from November 1970 to June 
1971).  

Historically, by an August 1996 decision, the Board of 
Veterans' Appeals (Board) denied a claim for direct-
incurrence service connection for skin disease as not well 
grounded.  That August 1996 Board decision represents the 
last final decision with regards to the skin disease service 
connection issue on any basis.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Winston-Salem, North Carolina, Regional Office (RO), 
which confirmed a noncompensable evaluation for left ear 
defective hearing; denied reopening of service connection 
claims for a psychiatric disability and right ear defective 
hearing; denied service connection for skin disease due to 
Agent Orange exposure; and denied a temporary total 
hospitalization rating based on a period of December 1996-
January 1997 hospitalization.  Although in an October 1998 
written statement, appellant requested a Board hearing, in 
his Substantive Appeal dated and received later that month, 
he specified therein that he did not want a Board hearing.  

A subsequent August 2000 rating decision granted service 
connection for post-traumatic stress disorder and major 
depressive disorder and granted a temporary total 
hospitalization rating based on a period of December 1996-
January 1997 hospitalization (thereby rendering said issues 
moot).  Although appellant expressed disagreement with that 
August 2000 rating decision, which assigned an initial 50 
percent evaluation for post-traumatic stress disorder and 
major depressive disorder, effective February 1, 1997, and a 
March 2002 Statement of the Case was issued him on said 
issue, the Board does not currently have jurisdiction over 
said issue since a timely Substantive Appeal has not been 
filed with VA with respect thereto.  See 38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002) and 38 C.F.R. §§ 20.200, 20.302(b) 
(2001).  Significantly, a March 2002 rating decision had, in 
effect, assigned an initial 70 percent evaluation for post-
traumatic stress disorder and major depressive disorder, and 
granted a total rating based on individual unemployability, 
each effective February 1, 1997; and granted service 
connection for right ear defective hearing (thereby rendering 
said service connection issue moot) and, in effect, assigned 
an initial 20 percent evaluation for bilateral defective 
hearing, effective December 16, 1996.  Appellant also 
appealed that March 2002 rating decision, which denied 
reopening of a service connection claim for skin disease, 
claimed as due to Agent Orange exposure.  

With regards to other procedural matters involving the 
bilateral defective hearing rating issue, the VA amended its 
regulations for rating diseases of the ear and other sense 
organs (which includes defective hearing acuity).  See 64 
Fed. Reg. 25,202-210 (May 11, 1999) (codified at 38 C.F.R. 
§§ 4.85-86 (1999-2000)), effective June 10, 1999.  
Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson and the aforestated procedural history, the Board 
has reframed the hearing disability rating appellate issue as 
that delineated on the title page of this decision. 

Thus, the Board construes the appellate issues as those 
delineated on the title page of this decision, and will 
proceed accordingly.


FINDINGS OF FACT

1.  By an August 1996 decision, the Board denied service 
connection for skin disease.  

2.  Additional evidence submitted subsequent to that August 
1996 Board decision, which denied service connection for skin 
disease, when viewed in the context of all the evidence, is 
cumulative or duplicative; does not bear directly and 
substantially upon the specific matter under consideration; 
and is not so significant that it must be considered in order 
to fairly decide the merits of said claim.

3.  Appellant's bilateral hearing acuity was clinically shown 
at no greater than Level IV for the right ear and Level VI 
for the left ear.  

4.  Puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) were not 55 
decibels or more nor were the puretone thresholds 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz 
on audiologic examination.  


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the August 1996 Board 
decision, which denied service connection for skin disease, 
is not new and material, and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2001).

2.  The criteria for an evaluation in excess of 20 percent 
for bilateral defective hearing, for the period prior, and on 
and subsequent, to June 10, 1999, have not been met.  38 
U.S.C.A. §§  1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.10, 4.85, 4.87, and Diagnostic Code 
6102 (1996-2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to a preliminary matter, the Board must examine 
the record and determine whether the VA has any further 
obligation to assist in the development of the claims at 
issue.  Additionally, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), as codified at 38 U.S.C.A. 
§ 5100 et. seq. (West Supp. 2001) became law.  There have 
also been final regulations promulgated to implement the new 
law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's bilateral defective hearing claim and claim 
to reopen the previously denied skin disease service 
connection issue were obviously not final on November 9, 
2000, since his appeal is only now being finally adjudicated 
by the Board's decision herein, it appears that Section 3 of 
the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, may not be applicable 
here.  

Even assuming, arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed.  

The Board finds that appellant and his representative were 
knowledgeable regarding the necessity of competent evidence 
showing that said claimed skin disease was related to service 
or was a residual of Agent Orange exposure.  See, in 
particular, the October 1998 Statement of the Case and March 
2002 Supplemental Statement of the Case, which set out the 
applicable provisions of 38 C.F.R. § 3.156(a) pertaining to 
the need for "new and material" evidence to reopen said 
claim at issue, and laws and regulations concerning general 
service connection principles, including Agent Orange 
exposure presumptive diseases.  Additionally, the aforestated 
August 1996 adverse Board decision discussed in detail the 
competent evidence then of record, the applicable legal 
theories, laws, and regulations governing service connection, 
and the reasons for denial of said service connection claim.  
Also, February and June 2001 letters were sent informing 
appellant of the Veterans Claims Assistance Act of 2000 and 
its applicability.  

The evidentiary record includes service medical records and 
post-service clinical records relied upon by the Board in 
denying the service connection claim.  The relevant evidence 
includes relevant rating decisions, the August 1996 adverse 
Board decision, and other pertinent evidence.  Additionally, 
appellant has had an opportunity to submit medical records 
and other documents.  It does not appear that appellant has 
informed the VA of the existence of any specific competent 
evidence that might prove to be new and material concerning 
said appellate issue.  See the Veterans Claims Assistance Act 
of 2000.  

Under the Veterans Claims Assistance Act of 2000, new duty to 
assist provisions include requiring VA to provide medical 
opinion when such opinion is necessary to make a decision on 
a claim.  However, it appears that such duty to assist 
provisions requiring examinations or medical opinions are 
dependent on whether "new and material" evidence has been 
submitted to reopen the claim.  See, in particular, 
38 U.S.C.A. § 5103A(f) and 38 U.S.C.A. § 5108 (West 1991).  
Although appellant has argued that an independent medical 
opinion is warranted, the appellate issue in this case 
involves determining whether existing evidence has been 
presented that constitutes new and material evidence 
sufficient to reopen a previously denied claim.  In other 
words, the Board is not required to "manufacture" new and 
material medical evidence.  Moreover, the Board's authority 
to request an independent medical opinion is purely 
discretionary.  See 38 U.S.C.A. § 7109 (West 1991 & Supp. 
2002) and 38 C.F.R. § 20.901 (2001); Bielby v. Brown, 7 Vet. 
App. 260, 269 (1994); Winsett v. West, 11 Vet. App. 420, 425-
26 (1998).  

Additionally, comprehensive medical history and detailed 
findings with respect to the service-connected bilateral 
defective hearing disability over the years are documented in 
the medical evidence.  Numerous audiologic examinations have 
been conducted during the periods in question, which included 
speech discrimination and puretone audiometry testing; and 
said examinations are sufficiently detailed and comprehensive 
for rating appellant's hearing acuity.  Moreover, there is no 
indication that more recent, relevant medical records exist 
that would show a greater degree of severity of that 
disability than that shown on said examinations.  
Additionally, appellant was issued an October 1998 Statement 
of the Case and March 2002 Supplemental Statement of the 
Case, which included relevant rating criteria, discussion of 
relevant clinical evidence, and a detailed explanation of the 
rationale for said rating decision.  Furthermore, that 
Supplemental Statement of the Case discussed the Veterans 
Claims Assistance Act of 2000; and appellant's representative 
has subsequently submitted additional argument with respect 
to the appellate issues.  It has also been indicated that 
there is no additional evidence to submit.  Thus the Board 
concludes it may proceed as all evidence has been received 
without regard to specific notice as to which party could or 
should obtain which evidence.

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issues on appeal.  


I.  Whether New and Material Evidence has been Submitted to 
Reopen a Service Connection Claim for Skin Disease

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for skin disease, "new" 
evidence means more than evidence which was not previously 
physically of record, and must be more than merely 
cumulative.  To be "material" evidence, it must by itself 
or in connection with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board's August 
1996 decision, which denied service connection for skin 
disease, is final and may not be reopened, in the absence of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7104(b); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.302(a), 20.1105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991); Smith (William A.) v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Parenthetically, 
appellant has not argued any other legal basis for attacking 
that final Board decision.  

The evidence previously considered in the August 1996 Board 
decision, which denied service connection for skin disease, 
included appellant's service medical records.  Neither the 
service medical records, nor a December 1971 service 
separation examination, included any complaints, findings, or 
diagnoses pertaining to skin disease.  In an initial 
application for VA disability benefits filed in August 1982, 
appellant made no mention of any skin disease or disability.  
The earliest post-service indication of a skin disease was 
not until October 1982 VA examination, more than a decade 
after service, when he complained of a body rash.  However, 
the skin apparently was not examined.  Private clinical 
records dated in 1983, however, indicated that examination of 
the skin revealed no abnormalities or pertinent complaints.  
On December 1985 VA audiologic examination, his recorded 
medical history included a body rash.  VA outpatient 
treatment records dated in 1986-1987 did not reveal any 
pertinent abnormalities or complaints.  In an August 1990 
application for VA disability benefits, appellant claimed 
Agent Orange exposure, skin rash, and a left chest mole.  

On November 1990 VA Agent Orange protocol examination, a 
medical history of removal of a subcutaneous tumor behind the 
right shoulder about 1984 without sequela was noted.  
Clinically, there was a healed, 3-inch surgical scar over the 
posterior right shoulder.  Diagnoses included no residuals of 
Agent Orange exposure; and postoperative, subcutaneous right 
shoulder tumor, healed without sequela.  Significantly, the 
examination report indicates that the tumor was not alleged 
or clinically reported to have been a sarcoma or other skin 
cancer.  On November 1990 VA dermatologic examination, 
appellant's complaints included a skin rash.  He alleged that 
for the past 10 years, he had had itching and a tendency to 
rub and scratch his legs; that he had noticed moles on the 
abdomen "more or less all of his life"; and that one of the 
lesions on the umbilicus was getting darker.  Clinical 
findings and assessment included lichen simplex chronicus 
excoriated eruptions on the lateral aspect of each leg; and a 
pigmented nevi on the abdomen.  Clinical records dated in the 
early 1990's did not reveal any pertinent abnormalities or 
complaints.  An April 1992 RO hearing transcript indicated 
that appellant testified, at T.3, that the onset of his skin 
condition was in 1983 and that the VA had prescribed 
hydrocortisone cream for a skin rash on the lower 
extremities.  

Based on the evidence then of record, the Board in its August 
1996 decision, denied service connection for skin disease, on 
the grounds that the service medical records did not show any 
skin disability; a skin disability was initially shown more 
than a decade after service; and that there was no competent 
evidence relating a skin disability to service.  

The evidence received subsequent to said August 1996 Board 
decision is not new and material.  Numerous private medical 
records dated in the 1980's and early 1990's, received from 
Social Security Administration in March 2001, revealed that 
in March 1994, appellant alleged having been prescribed 
hydrocortisone cream by a VA doctor for leg rash since 1973.  
This medical history appears inconsistent with his April 1992 
RO hearing testimony of a 1983 skin condition onset.  
However, even if this unsubstantiated medical history was 
true, the leg rash would still have had a post-service onset 
and, thus, would not constitute "new and material" 
evidence.  In July 1984, a past medical history of removal of 
benign lipoma from the supraclavicular area one year ago was 
noted.  In Anglin v. West, 11 Vet. App. 361, 365 (1998), the 
Court cited a medical dictionary definition of lipoma as a 
"benign tumor composed of fatty tissue."  Parenthetically, 
although different versions of this medical history regarding 
that surgical procedure in question have been reported, this 
July 1984 medical history was dated most proximate to said 
surgery.  Although in July 1991, several years later, a past 
medical history of right shoulder sarcoma excision without 
recurrence was provided, in October 1991, appellant stated 
that he had had a "fatty tumor" removed from his right 
shoulder.  It is very significant that no clinical findings 
or diagnosis pertaining to any sarcoma were reported.  

On November 1996 hospitalization, appellant had a scattered 
rash over the lower extremities that was erythematous and 
psoriatic in appearance; and appellant alleged past exposure 
to Agent Orange.  Admission diagnoses included rash on lower 
extremities.  During March 1997 hospitalization, a punch 
biopsy of a suspicious skin lesion on the abdomen was 
performed, which was determined to be a nevus.  In June 1997, 
a macular lesion above the umbilicus was noted.  In July 
1997, a past medical history of removal of a benign tumor 
from the supraclavicular area was noted.  Numerous VA 
clinical records dated in the 1990's reveal that on December 
1996-January 1997 VA hospitalization, a medical history of 
dermatitis of the lower extremities as a result of Agent 
Orange exposure was reported.  However, only dermatitis of 
the lower extremities was clinically shown and diagnosed, 
without any mention of Agent Orange or opinion as to its 
etiology.  In 1999, a history of lower extremity skin rash 
with ulcers for 20 years was noted.  Later in 1999, a left 
cheek lesion and dermatitis of the lower extremities were 
noted.  On July 2000 VA psychiatric examination, diagnoses 
included chronic skin rash.  VA clinical records dated in 
October 2000 indicated that he complained of a skin rash of 
the hands; and eczema was diagnosed.  On November 2001 VA 
psychiatric examination, a past medical history of removal of 
a lipoma from the shoulder was noted.  

None of these recently received medical records are material, 
since they do not in fact relate appellant's skin disease to 
onset in service or proximate thereto, show that any skin 
cancer was manifested, or indicate that any skin 
disease/disability is a residual of Agent Orange exposure.  
Although chloracne or other acneform disease consistent with 
chloracne, and soft-tissue sarcoma are skin diseases subject 
to presumptive service connection based on associated 
exposure to certain herbicide agents, and assuming that 
appellant as a combat engineer in Vietnam may have been 
exposed to Agent Orange, nevertheless none of the competent 
clinical records received shows that appellant had chloracne 
or other acneform disease consistent with chloracne, or had a 
soft-tissue sarcoma.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp 2002); 38 C.F.R. §§ 3.307, 3.309 
(2001).  It should be added that a mere medical history alone 
that appellant had a skin sarcoma or skin disease related to 
Agent Orange exposure, without clinical substantiation, does 
not constitute competent evidence.  In LeShore v. Brown, 8 
Vet. App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

Written arguments by appellant and his representative are 
essentially duplicative of arguments previously considered by 
the Board.  Appellant's statements essentially reiterate his 
previously considered allegations with respect to the claimed 
disability and therefore do not constitute "new and 
material" evidence.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).  Although appellant has submitted additional evidence 
consisting of numerous private and VA clinical records dated 
since the 1980's, none of these constitute material evidence, 
since they are dated many years after service and do not in 
fact relate any current skin disease/disability to onset in 
service, show that a skin cancer was manifested during the 
one-year post-service presumptive period, or indicate that 
any current skin disease/disability is a residual of Agent 
Orange exposure.  

None of the competent clinical records include a diagnosis of 
chloracne or other acneform disease consistent with 
chloracne, or soft-tissue sarcoma, nor a medical opinion 
relating any of the diagnosed skin diseases to service or to 
Agent Orange exposure.  Rather, lichen simplex chronicus, 
dermatitis, eczema, psoriatic-type skin disease, benign 
lipoma, and nevi have been clinically reported or diagnosed, 
with no medical opinions indicating that any of these skin 
conditions are related to service or are residuals of Agent 
Orange exposure.  

The Board has considered appellant's contentions.  However, 
lay assertions of medical causation are not sufficient to 
reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

Thus, additional evidence submitted subsequent to the August 
1996 Board decision, which denied service connection for skin 
disease, when viewed in the context of all the evidence, is 
cumulative or duplicative; does not bear directly and 
substantially upon the specific matter under consideration; 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  Since new and 
material evidence has not been submitted, the claim for 
service connection for skin disease is not reopened.  38 
U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156(a), 20.1105.  
The benefit-of-the-doubt doctrine is inapplicable, since new 
and material evidence has not been submitted to reopen the 
claim.  Annoni v. Brown, 5 Vet. App. 463 (1993).


II.  An Initial Evaluation in Excess of 20 Percent for 
Bilateral Defective Hearing

The appellant contends, in essence, that his bilateral 
hearing loss warrants a higher disability rating.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's bilateral defective hearing 
in the context of the total history of that disability, 
particularly as it affects the ordinary conditions of daily 
life, including employment, as required by the provisions of 
38 C.F.R. §§ 4.1, 4.2, 4.10 and other applicable provisions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Under VA regulations in effect prior to June 10, 1999, the 
severity of a veteran's hearing loss was determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, Diagnostic Codes 6100 
through 6110.  Evaluations of bilateral defective hearing 
ranged from noncompensable to 100 percent based upon organic 
impairment of hearing acuity, as measured by results of 
controlled speech discrimination tests, and average hearing 
threshold level, as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 hertz 
(cycles per second).  The VA's revised Schedule for Rating 
Disabilities provided a framework by which such audiometric 
test results may be translated into a numeric designation 
ranging from Level I (for essentially normal hearing acuity) 
to Level XI (for profound deafness), in order to rate the 
degree of disability resulting from the service-connected 
defective hearing.  Under 38 C.F.R. § 4.85(c) Table VIa was 
used only when the Chief of the Audiology Clinic certified 
that language difficulties or inconsistent speech audiometry 
scores made the use of both puretone average and speech 
discrimination inappropriate.  

With respect to the period prior to June 10, 1999, a November 
1985 Board decision awarded service connection for left ear 
sensorineural hearing loss, but denied right ear conductive 
hearing loss.  A December 1985 rating decision assigned an 
initial noncompensable evaluation for left ear high-frequency 
defective hearing, apparently primarily based on audiometric 
results that showed sensorineural hearing loss at 6000 Hertz.  
Since on a subsequent March 1994 VA audiologic examination, 
the puretone threshold average in the service-connected left 
ear was 31 decibels with speech recognition ability of 92 
percent (Level I), a noncompensable rating for the service-
connected left ear defective hearing was confirmed by an 
April 1994 rating decision under 38 C.F.R. §§ 4.85, 4.87, 
Table VII, Code 6100 (effective prior to June 10, 1999).  

It is reiterated that a March 2002 rating decision granted 
service connection for right ear defective hearing and, in 
effect, assigned an initial 20 percent evaluation for 
bilateral defective hearing, effective December 16, 1996.  

On an April 1997 VA audiologic examination, the recorded pure 
tone thresholds were the following (in decibels):  For the 
right ear, 70 at 1,000 Hertz, 65 at 2,000 Hertz, 55 at 3,000 
Hertz, and 70 at 4,000 Hertz; and for the left ear, 35 at 
1,000 Hertz, 30 at 2,000 Hertz, 35 at 3,000 Hertz, and 55 at 
4,000 Hertz.  Average pure tone thresholds were 65 and 38.75 
decibels with speech recognition ability of 88 and 88 for the 
right and left ears, respectively.  Since on that April 1997 
VA audiologic examination, the puretone threshold average in 
the right ear was 65 decibels with speech recognition ability 
of 88 percent (Level III), and puretone threshold average in 
the other service-connected ear was 38.75 with speech 
recognition ability of 88 percent (Level II), a 
noncompensable rating for the service-connected bilateral 
defective hearing disability would have been appropriate 
under 38 C.F.R. §§ 4.85, 4.87, Table VII, Code 6100 
(effective prior to June 10, 1999).  

In May 1997, a right middle ear exploratory surgery with 
stapedectomy was performed for diagnosed otosclerosis with 
conductive hearing loss.  

Based on this degree of disability shown, an evaluation for 
the service-connected bilateral defective hearing in excess 
of 20 percent for the period prior to June 10, 1999 is not 
warranted.  In this regard, the Court explained in Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992) that "[a]ssignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  

With respect to the period on and subsequent to June 10, 
1999, in addition to the aforestated regulations for rating 
defective hearing acuity in effect prior to June 10, 1999, 
the amended regulations effective June 10, 1999 are for 
application.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Under the amended VA regulations in effect on and subsequent 
to June 10, 1999, Table VI is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based on a combination of the percent of speech 
discrimination and the puretone threshold average.  Puretone 
threshold average is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  See amended 38 C.F.R. § 4.85(b),(d).

Amended 38 C.F.R. § 4.85(c) states that Table VIa is used to 
determine a Roman numeral designation (I through XI) for 
hearing impairment based only on the puretone threshold 
average.  Table VIa will be used when the examiner certifies 
that the use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.  

Amended 38 C.F.R. § 4.86(a) provides that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

Amended 38 C.F.R. § 4.86(b) states that when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  

A September 2000 VA fee-basis audiologic examination was 
conducted and the recorded pure tone thresholds were the 
following (in decibels):  For the right ear, 25 at 1,000 
Hertz, 30 at 2,000 Hertz, 35 at 3,000 Hertz, and 35 at 4,000 
Hertz; and for the left ear, 20 at 1,000 Hertz and 25 at 
2,000 Hertz, 45 at 3,000 Hertz, and 65 at 4,000 Hertz.  
Average pure tone thresholds were 31.25 and 38.75 decibels 
with speech recognition ability of 100 and 100 for the right 
and left ears, respectively.  Appellant reported that after a 
1997 right stapedectomy, his hearing had improved  initially, 
but had since decreased; that he had been unable to wear a 
left ear hearing aid due to frequent ear infections; and that 
he reported difficulty hearing with background noise.  
Significantly, the audiologist noted that no speech or 
language problems were observed.  Additionally, the 
audiologist stated that there was bilateral mild to severe 
sensorineural high-frequency hearing loss; and that bilateral 
ear hearing aids (behind-the-ear ones due to history of ear 
infections) were recommended.

A January 2001 VA fee-basis audiologic examination was 
conducted and the recorded pure tone thresholds were the 
following (in decibels):  For the right ear, 30 at 1,000 
Hertz, 35 at 2,000 Hertz, 35 at 3,000 Hertz, and 50 at 4,000 
Hertz; and for the left ear, 40 at 1,000 Hertz and 35 at 
2,000 Hertz, 55 at 3,000 Hertz, and 70 at 4,000 Hertz.  
Average pure tone thresholds were 37.5 and 50 decibels with 
speech recognition ability of 68 and 62 for the right and 
left ears, respectively.  The audiologist commented that 
there was mild hearing loss in the low and middle frequencies 
sloping to severe hearing loss in the high frequencies; and 
that appellant would benefit from hearing aids.  

With application of the aforementioned old and amended 
regulations to the facts of this case, for the period on and 
subsequent to June 10, 1999, the Board finds that since on 
said January 2001 VA examination, the puretone threshold 
average in the right ear was 37.5 decibels with speech 
recognition ability of 68 percent (Level IV), and puretone 
threshold average in the other ear was 50 with speech 
recognition ability of 62 percent (Level VI), a rating in 
excess of the currently assigned 20 percent for the service-
connected bilateral defective hearing is not warranted under 
either the old or amended version of 38 C.F.R. § 4.85 (since 
Level IV and Level VI bilateral hearing acuity warrants only 
a 20 percent rating under Table VII).  See Lendenmann.  
Parenthetically, the Level I hearing acuity in each ear shown 
on the prior September 2000 VA fee-basis audiologic 
examination would only meet the criteria for a noncompensable 
evaluation under Table VII.

It should be added that the amended 38 C.F.R. § 4.86(a) or 
(b) is not applicable here, since puretone thresholds at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) were not 55 decibels or more nor were the puretone 
thresholds 30 decibels or less at 1000 Hertz and 70 decibels 
or more at 2000 Hertz on said audiometric examination during 
the period on and subsequent to June 10, 1999.  

The evidence does not show that for the periods in question, 
the service-connected bilateral hearing loss presented or 
presents such an unusual or exceptional disability picture as 
to render impractical the application of the regular 
schedular standards, as is required for consideration of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  
Significantly, SSA records, including a 1994 administrative 
law judge's decision, and other records indicate that 
appellant's unemployability is not due to the service-
connected bilateral hearing disability, nor has it been 
otherwise contended.  It is also significant that on 
audiologic examinations, his speech discrimination ability 
has not been shown to be severely impaired, nor has any 
evidence, such as statements from former employers or others, 
suggested any marked interference his defective hearing has 
caused with job functions/duties or daily activities of 
living.  

The Board has also considered the provisions of 38 C.F.R. 
§ 4.10, which relate to functional loss.  It is the Board's 
opinion that the initial 20 percent evaluation for the 
service-connected bilateral defective hearing disability more 
than adequately compensates appellant for the severity of 
that disability, particularly in light of the audiometric 
results that do not indicate severely decreased speech 
discrimination ability.  Since the preponderance of the 
evidence is against allowance of the appellate issue for the 
aforestated reasons, the benefit-of-the-doubt doctrine is 
inapplicable.  


ORDER

Since new and material evidence has not been submitted to 
reopen the skin disease service connection claim, the claim 
is denied.  An initial evaluation in excess of 20 percent for 
bilateral defective hearing is denied.  The appeal is denied 
in its entirety.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

